Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed. Respondent Steven Andrew Maples is suspended from the practice of law for two years, with the suspension stayed after one year by probation, subject to the following conditions: (a) During the period of probation, respondent shall enroll in and successfully complete a law office management program sponsored by the Chicago Bar Association or the Cook County Bar Association and, upon enrollment, shall notify the Administrator, in writing, of the name, address and telephone number of the attorney with whom he has been assigned to work; (b) Through his participation in the law office management program, respondent shall establish and utilize the following: (1) a diary and docketing system in accordance with the requirements established by the program; (2) a system by which telephone calls are noted and returned in a timely manner; and (3) a system by which clients’ written requests for the status of their legal matters are answered, either orally or in writing, in a timely manner; (c) Respondent shall authorize the attorney assigned to work with him in the law office management program to: (1) disclose to the Administrator, on a quarterly basis, by way of signed reports, information pertaining to respondent’s compliance with the program, including the conditions described in paragraph (b); (2) report promptly to the Administrator the failure of respondent to comply with any part of the program; (3) respond to any inquiries by the Administrator regarding respondent’s compliance with the program; (d) Respondent shall attend meetings scheduled by the Commission probation officer as requested by the Administrator; (e) Respondent shall comply with the Illinois Rules of Professional Conduct and shall cooperate with the Administrator in providing information regarding any investigations; and (f) Probation shall be revoked if respondent is found to have violated any of the conditions of this order. The remainder of the two-year suspension shall commence from the date of a determination that a condition has been violated. Respondent Steven Andrew Maples shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension/probation.